DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10, 12, 14-16, and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Girtman et al. (US-9,493,316).
 	The Girtman et al. patent shows an embodiment of a gripping device in Figures 33A-C comprising an array of suction grippers (416,418,420), a pivotally mounted stripping element (426,428) that is designed to press an object that bears against the bottom surface of the object to be gripped (see Fig. 33C), and a drive (497) for actuating the pivotal stripping element.
	In regard to claims 3 and 8, each suction gripper includes a resilient or restoring member (436) disposed around a guide shaft portion (see Fig. 21).
 	Regarding claims 9, 10, 21, and 22, a control and visualization system (180) includes multiple sensors for identifying a gripping point on a particular object to be gripped and monitoring the gripping process in general (see col. 8, line 26 – col. 9, line 25).
	In to claim 16, a gripped object can be transferred to a depositing surface of a conveyor as shown in the system of Figure 1.

Claim(s) 1, 2, 7, 9-11, 15, 16, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williamson (US-8,295,980).
 	Williamson shows a gripping device (4) comprising a plurality of suction grippers (15) and a pair of stripping elements (17b,17c) that can pivot under the suction grippers in order to remove bodies that bear against a body being gripped by the suction grippers (see col. 13, lines 48-55).
	Regarding claims 9, 10, and 21, an article detector (2) incorporates a camera system (6) and accompanying recognition software operating on a processing means (20) for monitoring characteristics of the object to be handled as the gripper approaches.
	In regard to claim 16, a depositing surface (8) is shown in Figures 3a and 3b.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (US-8,295,980) in view of Bosboom et al. (US-10,099,387).
 	The Williamson gripping device does not contain positioning stops as called for in claims 4 and 13 of the instant application.
	However, the Bosboom et al. patent shows a suction gripping device comprising a pair of positioning stops (114) that engage and center an object (20) gripped by a suction cup (110).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide positioning stops adjacent to the suction cups of the Williamson gripping device, as taught by Bosboom et al., in order to better position or align certain objects prior to gripping or depositing the object.
Allowable Subject Matter
Claims 5, 6, 17, 18, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hess et al. (US-5,380,147) and Feher (US-3,664,521) show grippers with a means for stripping away objects that bear against the object to be gripped.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
2/3/2022